FILED
                               NOT FOR PUBLICATION                          JAN 13 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JOSE DANIEL ESTRADA SILVA;                        No. 06-75819
 ANTONIETA ESTRADA,
                                                   Agency Nos. A096-364-796
               Petitioners,                                    A096-364-840

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Jose Daniel Estrada Silva and Antonieta Estrada, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ order dismissing

his appeal from an immigration judge’s decision denying their applications for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KS/Research
cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

dismiss the petition for review.

       Petitioners’ contentions that the agency legally erred by applying an

improper hardship standard and by failing to consider relevant hardship factors are

not supported by the record. “Because the [agency] applied the correct legal

standard in this case, and because we may not proceed further to examine its

application of the facts of this case to the ‘exceptional and extremely unusual

hardship’ standard,” we dismiss the petition as to these challenges. See

Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009).

       We lack jurisdiction over petitioners’ constitutional claims. See De

Mercado, 566 F.3d at 816 (discussing jurisdiction over similar “fundamental right

to family unity” due process contention); Kalaw v. INS, 133 F.3d 1147, 1152 (9th

Cir. 1997) (separation of powers).

       PETITION FOR REVIEW DISMISSED.




KS/Research                               2                                       06-75819